                 IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ERIK LUNA, et al.,                                    )
                                                      )
                       Plaintiffs,                    )       Case No. 18-cv-05165
                                                      )
        v.                                            )       Hon. Harry D. Leinenweber
                                                      )
4C KINZIE INVESTOR LLC, et al.                        )
                                                      )
                       Defendants.                    )

             JOINT STATUS REPORT AND CASE MANAGEMENT PROPOSAL

        Pursuant to the Northern District of Illinois Third Amended General Order 20-0012, April

24, 2020, and this Court’s order of April 27, 2020 (Dkt. # 85), the parties submit this joint status

report and case management proposal:

        (a) Progress of Discovery.

        Both parties have propounded written discovery. Defendants have answered written

discovery and produced 263,593 documents and created and produced roughly 700 Excel

spreadsheets.    By order of the Court, Defendants’ discovery responses are limited to one

establishment—“Benchmark”—of approximately fifteen of the bars and restaurants at issue in this

case.

        In light of the several extensions of time set forth in Northern District of Illinois General

Order 20-0012 (and the subsequent amendments thereto), Plaintiffs have not answered written

discovery which was served by Defendants on February 28, 2020. However, Plaintiffs will timely

respond to Defendants’ written discovery requests when they become due.

        Plaintiffs have issued 68 deposition notices—2 for each Defendant—pursuant to Federal

Rule of Civil Procedure 30(b)(6). However, Plaintiffs anticipate that the actual number of

depositions will be significantly less in number. Defendants have served objections and responses
to Plaintiffs’ Rule 30(b)(6) notices. Plaintiffs intend to notice additional depositions of the two

individual Defendants, managers at each of the bars and restaurants at issue in this case, and other

fact witnesses.   Defendants will consider the notices and respond appropriately on receipt,

including by objecting as appropriate, and Defendants specifically preserve all objections thereto.

       Defendants have issued deposition notices to each named Plaintiff. Plaintiffs have objected

to conducting depositions of named Plaintiffs who did not work at Benchmark, unless Defendants

provide discovery responses relative to the bars and restaurants where these Plaintiffs worked.

Defendants feel the objection is inappropriate and the parties are attempting to resolve the dispute

through the meet and confer process.

       At this time, no depositions have occurred. The parties continue to attempt to resolve their

discovery disputes through numerous “meet and confer” conferences before bringing any further

discovery motions.

       (b) Status of Briefing Any Unresolved Motions.

       There are no pending unresolved motions.

       (c) Settlement Efforts.

       The parties have not yet had settlement discussions.

       (d) Agreed Proposed Schedule (or Alternative Proposals) for the Next 45 Days.

       The parties stipulate that Plaintiffs will produce documents and electronically stored

information (“ESI”) and provide written responses to Defendants’ discovery responses by June 8,

2020. The parties also agree to “meet and confer” regarding their disputes concerning the disputed

depositions by June 8, 2020, and if they cannot resolve those disputes, will file appropriate motions

with the Court in a timely manner. The parties agree to schedule and complete all previously-

scheduled depositions which are not in dispute by July 31, 2020.




                                                 2
       (e) Agreed Proposed Revised Discovery and Dispositive Motion Schedule (or
           Alternative Proposals) in Cases Where the Current Schedule Needs Revision.

       There currently is no schedule in place in this case for close of discovery, expert discovery,

dispositive motions.

       (f) Request Any Agreed Action That the Court Can Take Without a Hearing.

       None.

       (g) State Whether the Parties Believe a Telephonic Hearing With The Judge Is
           Necessary and Time Urgent, and, If So, Identify the Issue That Warrants
           Discussion.

       None.


Date: May 18, 2020

 By Defendants:                                      By Plaintiffs:

 /s/ Daniel W. Tarpey                                /s/ Thomas A. Zimmerman, Jr.
 Daniel W. Tarpey                                    Thomas A. Zimmerman, Jr.
 David G. Wix                                        Matthew De Re
 Matthew M. Showel                                   Sharon A. Harris
 TARPEY WIX LLC                                      ZIMMERMAN LAW OFFICES, P.C.
 225 West Wacker Drive, Suite 1515                   77 W. Washington Street, Suite 1220
 Chicago, Illinois 60606                             Chicago, Illinois 60602
 (312) 948-9090                                      (312) 440-0020
 dtarpey@tarpeywix.com                               tom@attorneyzim.com
 dwix@tarpeywix.com                                  matt@attorneyzim.com
 mshowel@tarpeywix.com                               sharon@attorneyzim.com

 Counsel for Defendants                              Counsel for Plaintiffs




                                                 3
                                   CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on May 18, 2020, I electronically filed the

Joint Status Report and Case Management Proposal with the Clerk of the Court by using the

CM/ECF system, which will send a notice of electronic filing to all counsel of record.


                                               /s/ Daniel W. Tarpey
                                               Daniel W. Tarpey
                                               Tarpey Wix LLC
                                               225 W. Wacker Drive, Suite 1515
                                               Chicago, IL 60606
                                               (312) 948-9090
                                               dtarpey@tarpeywix.com
                                               Attorney for Defendants




                                                4
